Fourth Court of Appeals
                                San Antonio, Texas
                                       July 27, 2017

                                   No. 04-17-00386-CV

                        IN THE INTEREST OF J.A.T., A CHILD,

                 From the 57th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2016-PA-01687
                        Honorable Richard Garcia, Judge Presiding


                                      ORDER

       The appellant’s motion for extension of time to file brief is hereby GRANTED. Time is
extended to August 14, 2017.




                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of July, 2017.


                                                 ___________________________________
                                                 Luz Estrada
                                                 Chief Deputy Clerk